DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to processes of receiving a reference signal by a user equipment.
Group II, claim(s) 12, drawn to processes of transmitting a reference signal by a neighbor cell.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature of obtaining second information about a timing reference signal 
During a telephone conversation with Norman Lee on 10/28/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 12 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 11/2/2020 and 10/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 11 is/are objected to because of the following informalities:  it is suggested to delete “control to” in line 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160242083 Guan et al. (hereinafter Guan).

Regarding claim 11, Guan teaches a communication apparatus for receiving a reference signal in a wireless communication system, the communication apparatus comprising: 
a memory; and a processor connected to the memory, wherein the processor is configured to control to (figs. 11-12; ¶ 306-308): 
receive, from a serving cell, first information related to a reference signal configuration (¶ 115, A UE acquires configuration information of a first reference signal; ¶ 116, the configuration information may be pre-configured by the UE, or may also be notified by a base station corresponding to a serving cell of the UE); 
receive, from a neighbor cell, the reference signal based on the first information (¶ 117, small cell transmits the first reference signal; ¶ 91, neighboring small cells; ¶ 124, UE may detect the first reference signal according to the configuration information); 
and obtain second information about a timing of the reference signal based on a sequence of the reference signal (¶ 124, detects a sequence of the first reference signal…Then the UE may determine, according to the actual sequence that is matched successfully and a mapping relationship between the sequence of the first reference signal in the pre-acquired configuration information of the first reference signal and a cell identifier, the cell identifier corresponding to the actual sequence of the first reference signal detected by the UE, that is, identify the target cell…Next, after identifying the target cell, the UE determines, in a transmission frame of the target cell, a subframe to which the first reference signal belongs, and then determines, in a resource block of the subframe to which the first reference signal belongs, the first resource on 
wherein the reference signal differs in type from a synchronization signal/physical broadcast channel (SS/PBCH) block (¶ 137, the first reference signal used for the UE to determine the first resource in step 201b2 may be at least one of a PRS, a CSI-RS, a CRS, and an RCRS).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guan’s teachings with Guan’s teachings in one or more other embodiments. The motivation is improving efficiency and accuracy of radio resource management measurement (Guan ¶ 6). 

	Claim 1 recite similar limitations of claim 11 and is thus rejected under similar rationale.

Regarding claim 3, Guan teaches the method of claim 1, wherein the second information is information about at least one of a slot or an orthogonal frequency division multiplexing (OFDM) symbol in which the reference signal is transmitted (Guan ¶ 124, UE determines, in a transmission frame of the target cell, a subframe to which the first reference signal belongs, and then determines, in a resource block of the subframe to which the first reference signal belongs, the first resource on which the first reference signal is located, that is, a resource element that carries the detected first reference signal; ¶ 87, the resource element represents a time-frequency grid point formed by an OFDM symbol in the time domain and an OFDM subcarrier in the frequency domain).


Regarding claim 7, Guan teaches the method of claim 1, wherein the reference signal is a channel state information-reference signal (CSI-RS) (Guan ¶ 137, the first reference signal used for the UE to determine the first resource in step 201b2 may be at least one of a PRS, a CSI-RS, a CRS, and an RCRS).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guan’s teachings with Guan’s teachings in one or more other embodiments. The motivation is improving efficiency and accuracy of radio resource management measurement (Guan ¶ 6).

Regarding claim 10, Guan teaches the method of claim 1, further comprising performing measurement for the neighbor cell based on the second information (Guan ¶ 117, small cell transmits the first reference signal; ¶ 91, neighboring small cells; ¶ 122, UE detects the first reference signal according to the configuration information of the first reference signal; ¶ 138, UE determines a reference signal received power RSRP of the target cell according to a received power of the detected first reference signal; ¶ 139, the power of the first reference signal on the first resource is averaged. For example, if the first reference signal is carried on 10 resource elements, an average received power of the first reference signal on these 10 resource elements is used as an RSRP).
.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan and in view of US 20150351063 by Charbit et al. (hereinafter Charbit).

Regarding claim 2, Guan teaches the method of claim 1.
Although Guan teaches the second information is information about a time unit in which the reference signal is transmitted (Guan ¶ 124, UE determines…a subframe to which the first reference signal belongs), Guan does not explicitly disclose the second information is information about a half-frame in which the reference signal is transmitted.
Charbit in the same or similar field of endeavor teaches information about a half-frame in which a reference signal is transmitted (¶ 54, reference signal is placed in a certain subframe in a group of consecutive subframes (e.g., half of a radioframe, so that the group includes five subframes); ¶ 60, indicates the RCRS placement within each half of a 10 ms radio frame; ¶ 62, the subframe of the subframes in the half of the radio frame, in which the reference signal is to be positioned; ¶ 104, a reference signal is present in one subframe within a group of five subframes (i.e., one half of a radio frame)). By modifying Guan’s teachings of the second information is information about a time unit in which the reference signal is transmitted with Charbit’s teachings of information about a half-frame in which a reference signal is transmitted, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guan’s teachings with Charbit’s above teachings. The motivation is overhead and power consumption of a user equipment can be reduced and interference between reference signals on different cells can be avoided (Charbit ¶ 10). Known work in one field of endeavor (Charbit prior art) may prompt variations of it for use in either the same field or a different one (Guan prior art) based on design incentives (overhead and power consumption of a user equipment can be reduced and interference between reference signals on different cells can be avoided) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan and in view of US 20180368088 by Nagaraja et al. (hereinafter Nagaraja).

Regarding claim 4, Guan teaches the method of claim 1.
Although Guan teaches the second information is information and the neighbor cell, Guan does not explicitly disclose the second information is information related to an index of an SS/PBCH block received from the neighbor cell.
Nagaraja in the same or similar field of endeavor teaches second information about a timing of a reference signal is information related to an index of an SS/PBCH block received from a neighbor cell (¶ 76, a UE to determine whether it can derive neighbor cell RS timing (e.g., an index of an SS block); ¶ 8, SS from the neighbor cells are transmitted; ¶ 62, a synchronization 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guan’s teachings with Nagaraja’s above teachings. The motivation is providing further improvements in NR technology (Nagaraja ¶ 6). Known work in one field of endeavor (Nagaraja prior art) may prompt variations of it for use in either the same field or a different one (Guan prior art) based on design incentives (providing further improvements in NR technology) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan and Nagaraja and in further view of US 20190123874 by Liu.

Regarding claim 5, the combination teaches the method of claim 4.
Although the combination teaches the second information includes the index of the SS/PBCH block received from the neighbor cell (Nagaraja ¶ 76; ¶ 8; ¶ 62), the combination does not explicitly disclose the second information includes 3 most significant bits for the index of the SS/PBCH block received from the neighbor cell.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Liu’s above teachings. The motivation is reducing detection complexity (Liu ¶ 165). Known work in one field of endeavor (Liu prior art) may prompt variations of it for use in either the same field or a different one (Guan prior art) based on design incentives (reducing detection complexity) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan and US 20200067673 by Luo et al. (hereinafter Luo).

Regarding claim 6, Guan teaches the method of claim 1.
Although Guan teaches the reference signal and the neighbor cell, Guan does not explicitly disclose the reference signal is mapped to resources positioned within a predetermined range from resources to which an SS/PBCH block received from the neighbor cell is mapped.
Luo in the same or similar field of endeavor teaches a reference signal is mapped to resources positioned within a predetermined range from resources to which an SS/PBCH block 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guan’s teachings with Luo’s above teachings. The motivation is flexibly providing a reference signal and effectively receive the reference signal (Luo abstract). Known work in one field of endeavor (Luo prior art) may prompt variations of it for use in either the same field or a different one (Guan prior art) based on design incentives (flexibly providing a reference signal and effectively receive the reference signal) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 9, Guan teaches the method of claim 1.
Although Guan teaches further comprising performing handover based on the second information (Guan ¶ 103, the measured interference is stable and does not vary greatly, so that a network side can make use of the measurement result from the UE, for example…perform a handover for the UE; ¶ 138, The UE determines a reference signal received power RSRP of the 
Luo in the same or similar field of endeavor teaches performing handover from a serving cell to a neighbor cell (¶ 4, 32 and 53). By modifying Guan’s teachings of performing handover based on the second information with Luo’s teachings of performing handover from a serving cell to a neighbor cell, the modification results in performing handover from the serving cell to the neighbor cell based on the second information.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guan’s teachings with Luo’s above teachings. The motivation is ensuring wireless communication quality of the UE (Luo ¶ 4). Known work in one field of endeavor (Luo prior art) may prompt variations of it for use in either the same field or a different one (Guan prior art) based on design incentives (ensuring wireless communication quality of the UE) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan and US 20180368054 by Sheng et al. (hereinafter Sheng).

Regarding claim 8, Guan teaches the method of claim 1.

Sheng in the same or similar field of endeavor teaches the reference signal is a demodulation reference signal (DMRS) and the DMRS is mapped to a region to which the SS/PBCH block is not mapped (fig. 6b).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guan’s teachings with Sheng’s above teachings. The motivation is additional information can be more quickly obtained and utilized for further communication operations (Sheng ¶ 136). Known work in one field of endeavor (Sheng prior art) may prompt variations of it for use in either the same field or a different one (Guan prior art) based on design incentives (additional information can be more quickly obtained and utilized for further communication operations) or other market forces if the variations are predictable to one or ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476